Citation Nr: 0013084	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-32 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hand and wrist 
disorder, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran has active military service from September 1957 
to August 1959 and from November 1990 to June 1991.  The 
veteran also has service as a member of the Army National 
Guard.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The veteran's service medical records during his second 
period of active duty reveal a diagnosis of degenerative 
joint disease of the left wrist and complaints of pain in the 
right elbow with a diagnosis of right elbow tendonitis.  
Within one year of service discharge, degenerative joint 
disease of the right elbow was shown by x-ray.  

In an October 1999 Remand, the Board found that the evidence 
raised the issue of entitlement to service connection for a 
right elbow disorder, to include arthritis.  This issue has 
not been developed for appellate review, is referred to the 
RO for appropriate disposition.


FINDINGS OF FACT

1.  Service connection is in effect for the following: status 
post mild lateral epicondylitis and triceps tendonitis, left 
wrist , currently evaluated as 10 percent disabling.

2.  There is no competent medical evidence of record 
attributing a right hand and wrist disorder, to include 
carpal tunnel syndrome, to service or to an event or injury 
therein.

3.  There is no competent medical evidence of record 
attributing a right hand and wrist disorder, to include 
carpal tunnel syndrome, to the veteran's service connected 
left wrist disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hand and wrist disorder, to include carpal tunnel syndrome, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records (SMR's) from the veteran's first 
period of enlistment have not been finished by the 
appropriate service department.  The veteran does not contend 
that he was treated for his right wrist and hand disorder 
during this period of service.

The service medical records for the second period of active 
duty reflect no complaint or finding pertaining to the right 
hand and wrist.  An April 1991 report of medical history 
taken in conjunction with the separation examination shows 
that the veteran indicated a positive response to the 
question of whether or not that he had, or ever had, 
arthritis, rheumatism, or bursitis; bone, joint or other 
deformity; lameness; or painful or trick shoulder or elbow.  
The separation examination clinically evaluated the upper 
extremities as normal.  It was reported that the veteran 
sustained an injury to the left wrist.  The summary of 
defects and diagnoses listed tendonitis, traumatic, secondary 
to use of a "hammer".

A May 1991 service medical record shows that the veteran was 
seen for degenerative joint disease (DJD) of the left wrist 
with greater pain on use.  The veteran was prescribed a wrist 
splint.  An additional May 1991 record shows that the veteran 
was seen for 1 to 2 months of left wrist and right elbow pain 
exacerbated by the use of either joint and reduced by rest.  
There was no swelling of either joint and no history of 
trauma.  The assessment was left extensor carpi ulnaris and 
right triceps tendinitis/overuse syndrome.  

A September 1991 military outpatient treatment record shows 
that the veteran was seen for complaints with his left wrist 
and right elbow.  The veteran had stated that his wrist and 
elbow had been bothering him for about a year.  The veteran 
was seen by a military doctor and was told he had overuse 
syndrome.  The veteran rested, and the problem had recently 
flared up again.  There was a history of mild problem hernia 
and hypertension.

A November 1993 report of medical history obtained in 
conjunction with service in the National Guard shows that the 
veteran gave a history of arthritis, rheumatism, or bursitis 
and painful or swollen joints.   Note #2 indicated arthritis, 
joints, Orthopedic Technician Certified (OTC) used if 
positive results.  Note #8 indicated that the left wrist had 
a history since Saudi Arabia.  A November 1993 report of 
medical examination showed that the veteran's upper 
extremities were clinically evaluated as normal.  On the 
summary of defect and diagnoses a history of arthritis, wrist 
and elbow was listed.

An August 1994 VA examination showed that the veteran had a 
history of a painful left wrist since his service in Saudi 
Arabia in 1991.  The diagnosis was of a status post mild 
lateral epicondylitis and triceps tendinitis of the left 
wrist, and a mild degenerative joint disease of the left 
wrist.

A September 1995 VA outpatient record shows that the veteran 
was given x-rays for carpal trauma, traumatic arthritis.  The 
veteran was issued a right cock-up splint for wrist support.

A June 1996 VA nerve conduction test and electromyogram 
revealed findings which median neuropathy, possible carpal 
tunnel syndrome developing.  It was recommended the veteran 
wear wrist splints bilateral.  He was to refrain from heavy 
manual work that requires wrist action and repetitive work 
with fingers and wrists.  

A November 1996 VA outpatient record shows that the veteran 
was seen for bilateral hand complaints, with complaints on 
the left since 1991, and the right since 1996.  He complained 
of dropping things, tingling, and numbness in his whole right 
hand.  A March 1997 VA outpatient record shows that the 
veteran had bilateral carpal tunnel syndrome.

A April 1997 VA outpatient record shows that the veteran was 
seen for a follow up of status post surgery of the right 
wrist for carpal tunnel syndrome.

A VA hospital record shows that the veteran was seen from 
September 1997 through October 1997.  The veteran had a 
cervical decompression laminectomy done a few weeks prior, 
and was unable to ambulate properly because of the spasticity 
in his lower limbs and also activities of daily living 
(ADL's) and spasticity in the upper limbs.  He had weakness 
in both upper limbs.  The diagnoses were quadriparesis, 
status post cervical laminectomy and decompression, and 
hypertension.  

In August 1999 the veteran testified at a hearing before a 
Member of the Board sitting at the RO.  At that time he 
stated that he had tendinitis of the fingers, hands, and 
wrist.  The veteran testified that the origin of the problems 
with his right hand was brought on due to his Desert Storm 
service.  He was involved in a lot of driving.  There were 
only two servicemen on the vehicle, one on the gun and one 
who drove.  He could not get any relief from driving.  

He noticed first onset of symptoms because when he would try 
to pick things up it would send sharp pains up on his arms 
and elbow.  He described that it felt like little needles.  
He sought treatment for this problem, and was given 
medication and told to wrap his wrist.  The veteran testified 
that he went several times for problems with his left arm, 
and at the end of the conflict he started to feel a little 
tingling in his right hand.  When he was back in Fort Gordon 
he was checked for problems, and they could not find 
anything.  He stated that he could still feel a little 
tingling.

The veteran testified that after he returned to the United 
States that he felt the pains and tingling in his right hand 
after maybe a year, or a little over.  He then sought 
treatment at the VA, and was given an electrical test.  He 
was given medication and word splints for three months.  The 
medication and splints did not improve his problem, and so he 
underwent surgery in 1997.  The surgery relieved the pain and 
tingling, which resumed after a period of time.  

The veteran's occupation was as a teacher.  He had problems 
with his hands when doing reports, writing, or holding chalk 
or pens.  The constancy of the pain depends on the weather.  
When the weather is bad, the veteran stated that his pain is 
constant and very bad.  

The veteran testified that his right wrist disorder was 
caused directly by service and was caused by his service 
connected left wrist.  He stated that once his left wrist was 
weakened that more pressure was put on his right hand in 
addition to overuse.  The veteran stated that he was denied 
treatment from Maxwell military base more than thirty days 
after being released from Fort Gordon, which would have been 
in 1992 or 1993.

The veteran testified that physicians have told him that his 
carpal tunnel syndrome was related to service, and overuse.  
He testified that they first diagnosed it as tendinitis.  

The veteran's wife testified that prior to the veteran's 
service he had been a handyman around the house.  After 
service, the wife had to take the lid of jars.  She stated 
that shortly after the veteran returned in June 1991 was when 
he first complained of problems.  She started noticing a 
little weakness, tendinitis, or aching in his fingers and 
hands.  She testified that the veteran did go to Maxwell, and 
then to the VA.  She stated that the veteran then went to a 
private physician.

II. ANALYSIS

Service connection is in effect for the following: status 
post mild lateral epicondylitis and triceps tendonitis, left 
wrist, currently evaluated as 10 percent disabling.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81. 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a claim is not well grounded VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  See, Murphy, at 81; see, also, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). Certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309.

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See, 38 C.F.R. § 3.310(a) (1999).

In Allen v. Brown, 7 Vet.App. 439 (1994) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where service connection is sought on a secondary 
basis, service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice- 
connected disability.

The well-groundedness requisite set forth by the Court in 
Caluza also applies to claims for secondary service 
connection.  In this regard, it is noted that the Court has 
specifically indicated that "claim[s] for secondary service 
connection, like all claims, must be well grounded."  See, 
in this regard, Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
Consequently, if a claimant is seeking service connection 
benefits on a secondary basis, there must be evidence of a 
current disability and evidence linking that disability to a 
service-connected disability.

To summarize, lay statements and testimony describing a 
symptom of a disorder are considered to be competent 
evidence.  However, a lay person is not competent, in the 
absence of evidence demonstrating that he or she has medical 
training or expertise, to render medical findings or 
opinions.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this regard, the service medical records do not medically 
confirm the presence of a right hand and wrist disorder.  The 
service medical records for the second period of active duty 
do indicate problems with the left wrist and right elbow.  
However, there is no specific reference to a right hand and 
wrist disorder.  The clinical history recorded at the time of 
the separation examination indicated a history of arthritis, 
rheumatism, or bursitis.  However, there was no specific 
reference to a right hand and wrist disorder.  Additionally, 
the upper extremities were clinically evaluated as normal.  
The first postservice clinical evidence of problems with the 
right hand and wrist was in 1995, more than three years after 
service. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
relates the current right wrist and hand disorders, to 
include carpal tunnel syndrome to his military service or his 
service connected disability.  Accordingly, the claim is not 
well grounded and must be denied.  See Caluza, supra.


ORDER

Entitlement to service connection for a right hand and wrist 
disorder, to include carpal tunnel syndrome is denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

